
	
		I
		112th CONGRESS
		1st Session
		H. R. 1821
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2011
			Mr. Platts (for
			 himself and Mrs. McCarthy of New York)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To strengthen families’ engagement in the education of
		  their children.
	
	
		1.Short titleThis Act may be cited as the
			 Family Engagement in Education Act of
			 2011.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings; purpose.
				Sec. 4. Amendment references.
				Sec. 5. Family engagement in education.
				Sec. 6. State plans.
				Sec. 7. Local educational agency plans.
				Sec. 8. Family engagement in education policy.
				Sec. 9. Prevention and intervention programs for children and
				youth who are neglected, delinquent, or at risk.
				Sec. 10. High-quality teachers and principals.
				Sec. 11. Family engagement in education programs.
				Sec. 12. Definitions.
				Sec. 13. Conforming amendments.
				Sec. 14. Government Accountability Office study and
				report.
				Sec. 15. Federal coordination of family engagement in education
				programming.
			
		3.Findings;
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Family engagement
			 in a child’s education raises student achievement, improves behavior and
			 attendance, decreases drop-out rates, and improves the emotional and physical
			 well-being of children.
				(2)Families are
			 critical determinants of children’s school readiness as well as of students'
			 decision to pursue higher education.
				(3)Effective family
			 engagement is a great equalizer for students, contributing to their increased
			 academic achievement, regardless of parents’ education level, ethnicity, or
			 socioeconomic background.
				(4)Family engagement
			 can raise student academic achievement so substantially that schools would need
			 to increase spending by more than $1,000 per pupil to gain the same
			 results.
				(5)Positive benefits
			 for children, youth, families, and schools are maximized through effective
			 family engagement that—
					(A)is a shared
			 responsibility in which schools and other community agencies and organizations
			 are committed to reaching out to engage families in meaningful ways and
			 families are committed to actively supporting their children's learning and
			 development;
					(B)is continuous
			 across a child’s life from birth to young adulthood; and
					(C)reinforces
			 learning that takes place in all settings.
					(b)PurposeThe
			 purpose of this Act is to strengthen families’ engagement in the education of
			 their children.
			4.Amendment
			 referencesExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		5.Family engagement
			 in education
			(a)Family
			 engagement and responsibility fundTitle I (20 U.S.C. 6301 et seq.) is amended
			 by adding after section 1004 the following:
				
					1005.Family
				engagement and responsibility fund
						(a)In
				generalEach State educational agency may reserve 1 percent or
				more of such agency’s allocated funds under section 1122 for each fiscal year
				for use as provided in subsection (b).
						(b)Use of reserved
				fundsFrom the amounts reserved for each fiscal year under
				subsection (a), each State educational agency shall—
							(1)reserve not less
				than 85 percent for Local Family Engagement Centers under section 1006;
				and
							(2)reserve not more
				than 15 percent for State educational agency capacity for family engagement
				activities under section
				1007.
							.
			(b)Local Family
			 Engagement Centers ProgramTitle I (20 U.S.C. 6301 et seq.) is amended
			 by adding after section 1005, as added by subsection (a), the following:
				
					1006.Local Family
				Engagement Centers Program
						(a)PurposeThe
				purpose of this section is to establish and operate Local Family Engagement
				Centers and to evaluate the usefulness and effectiveness of innovative
				approaches demonstrated by these centers in engaging families in their
				children’s education by providing training, services, supports, and
				opportunities that meet families’ needs and remove barriers to their engagement
				in their children’s education to improve student achievement.
						(b)Grants
				authorizedFrom the funds reserved to carry out this section
				under section 1005(b)(1), a State educational agency shall award grants or
				enter into contracts and cooperative agreements with eligible entities to
				establish and operate Local Family Engagement Centers.
						(c)Eligible
				EntityIn this section, the term eligible entity
				means a private, nonprofit organization that—
							(1)has a demonstrated
				record of working with low-income parents and families in the community;
							(2)is located in a
				community with elementary schools and secondary schools that receive funds
				under part A and is accessible to families of students in those schools;
				and
							(3)is partnering with
				1 or more local educational agencies, or 1 or more schools, that receive funds
				under part A.
							(d)Application for
				grantsTo receive a grant under this section, an eligible entity
				shall submit an application to the State educational agency at such time, in
				such manner, and accompanied by such information as the State educational
				agency may require, including—
							(1)a description of
				the applicant’s approach on family engagement in education, including its use
				of strength-based strategies;
							(2)information
				demonstrating that the applicant meets the definition of an eligible
				entity;
							(3)information that
				the applicant has the capacity to operate or act as a center capable of
				conducting the training, services, and support activities to fulfill the
				purposes of a Local Family Engagement Center;
							(4)information that
				the applicant will structure and operate a center of sufficient scope and
				quality adequate to serve the needs of the local area in which it is
				located;
							(5)a description of
				the applicant’s experience in providing training, services, and support to
				low-income parents and families, English language learners, minorities, parents
				of students with disabilities, parents of homeless students, foster parents,
				and parents of migrant students;
							(6)a description of
				the collaboration with the local educational agency or school personnel in the
				geographic area to be served by the center;
							(7)a description of
				the steering committee, a majority of whose members are parents of students in
				schools that receive funds under part A, that will direct and implement the
				activities of the Local Family Engagement Center;
							(8)a description of
				how the applicant will coordinate its efforts with the Statewide Family
				Engagement Centers under subpart 16 of part D of title V in the State;
							(9)information that
				the applicant is capable of meeting milestones or deadlines as the State
				educational agency may prescribe; and
							(10)such other
				information as the State educational agency determines necessary.
							(e)Uses of
				fundsAn eligible entity that receives a grant under this section
				shall establish and operate a Local Family Engagement Center and use the grant
				funds to provide training, services, and supports to engage families in their
				children’s education and to build the school-family partnerships necessary to
				ensure that all children are on track to graduate from high school ready for
				college and careers, such as through—
							(1)assisting parents
				and families in understanding how they can improve student achievement,
				including how to access ongoing student performance data and related
				information to support learning in the classroom with activities at home, and
				in afterschool and extracurricular activities;
							(2)training parents
				and families on effective ongoing communication with their children, teachers,
				principals, counselors, administrators, and other school personnel;
							(3)providing direct
				services to families, such as home visitation, family literacy programs, and
				health and behavioral health services to meet the needs of families and remove
				barriers for engaging in the education of their children;
							(4)providing advocacy
				services to ensure that families can fully participate in their children’s
				education;
							(5)providing supports such as transportation,
				childcare, and meals to facilitate families’ engagement in the program
				implemented or assisted by the work of the Local Family Engagement
				Center;
							(6)assisting parents
				and families in understanding how they can prepare their children academically,
				socially, and financially for postsecondary education, including early
				awareness of the availability of student financial assistance; and
							(7)improving the
				coordination, availability, and effectiveness of integrated services and
				comprehensive supports for children and families.
							(f)Evaluation and
				annual reportA State educational agency shall—
							(1)evaluate the
				effectiveness of the grants funded under this section; and
							(2)issue an annual
				report on the implementation of such grants, describing any practices the State
				determines to be most effective or innovative for fulfilling the purposes of
				the Local Family Engagement
				Centers.
							.
			(c)State Family
			 Engagement Coordinating CouncilsTitle I (20 U.S.C. 6301 et seq.) is amended
			 by adding after section 1006, as added by subsection (b), the following:
				
					1007.State
				educational agency capacity for family engagement activities
						(a)In
				generalEach State educational agency shall administer and expend
				funds reserved under section 1005(b)(2) to—
							(1)provide for the
				establishment of a statewide family engagement coordinating council; and
							(2)support the
				development and implementation of a statewide family engagement in education
				plan.
							(b)State family
				engagement coordinating councils
							(1)In
				generalEach State educational agency that receives funds under
				part A shall establish a State Family Engagement Coordinating Council (referred
				to in this section as a Council) to ensure coordination and
				integration of family engagement in education activities across the education
				spectrum.
							(2)Reporting
				responsibilityEach Council shall report to the Governor and the
				Chief State School Officer of the State on the Council’s findings and
				recommendations regarding family engagement in education and such other
				information as the Governor may request.
							(3)Appointment of
				members
								(A)In
				generalThe Governor of the State, in consultation with the State
				educational agency, shall determine the number of members to serve on the
				Council and their term of office, and shall appoint such members, initially,
				for a full term or for a period of less than a full term, as the Governor
				determines appropriate. Such members shall include representatives of—
									(i)State educational
				agency programs, Statewide Family Engagement Centers under subpart 16 of part D
				of title V, and Local Family Engagement Centers under section 1006 operating in
				the State;
									(ii)parent training
				and information centers and community parent resource centers assisted under
				sections 671 and 672 of the Individuals with Disabilities Education Act,
				operating in the State;
									(iii)the State parent
				teacher association and other parent groups;
									(iv)family members,
				students, teachers, and school administrators;
									(v)the State’s
				advisory council on early childhood education and care;
									(vi)colleges and
				universities; and
									(vii)nonprofit
				organizations and State governmental agencies serving children and
				families.
									(B)Restriction on
				government employeesNot more than 50 percent of the Council
				members shall be employees of a State or local unit of government.
								(4)Duties of the
				councilDuties of the Council shall include any duties the
				Governor may specify and the following duties:
								(A)Establish a
				statewide vision of family engagement in education that is consistent with, and
				leverages, Federal family engagement in education resources and
				initiatives.
								(B)Encourage
				consistency in family engagement in education policies and practices across
				learning settings along the child and youth life span.
								(C)Coordinate
				Federal, State, and local family engagement in education programs and
				activities.
								(D)Coordinate family
				engagement in education programs and activities across early childhood,
				school-age, vocational and technical, and higher education programs.
								(E)Identify
				opportunities for family engagement in education collaboration and resource
				sharing among State educational agencies, local educational agencies, and
				organizations that support family-school partnerships.
								(F)Review the family
				engagement in education component of the State plan prepared under section
				1111(d) and submit to the State educational agency and to the Governor any
				recommendations of the Council for modifications to the plan.
								(G)Visit local
				educational agencies, schools, and other learning settings to support
				monitoring and implementation of family engagement in education policies,
				practices, and uses of funds.
								(c)Uses of
				fundsEach State may use funds reserved under section 1005(b)(2)
				to support the development and implementation of the statewide family
				engagement in education plan described in section 1111(d) through activities
				such as—
							(1)supporting an
				office or staff positions within the agency dedicated to family
				engagement;
							(2)carrying out the
				State’s responsibilities under the Local Family Engagement Centers Program
				under section 1006;
							(3)developing and
				implementing a statewide data collection and evaluation system on family
				engagement metrics to identify schools that would benefit from training and
				support related to family engagement in education;
							(4)reviewing local
				educational agencies’ family engagement policies and practices as provided by
				sections 1112(b)(1)(P) and 1118(i), and evaluating the use of funds under this
				subsection;
							(5)coordinating
				technical assistance and support to local educational agencies with schools
				that would benefit from training and support related to family engagement in
				education with the Statewide Family Engagement Centers;
							(6)developing
				curricula for professional development for teachers, principals, school
				librarians, and other school leaders on improving family engagement in
				education;
							(7)developing
				standards and curricula for family engagement in education for teacher and
				principal preparation programs; and
							(8)coordinating
				statewide services related to early education, higher education, child health
				and welfare, after-school programs, community service-learning programs, and
				other programs to develop coordinated family engagement in education policies,
				practices, and
				services.
							.
			(d)Conforming
			 amendmentThe table of contents in section 2 of the Elementary
			 and Secondary Education Act of 1965 is amended by inserting after the item
			 relating to section 1004 the following:
				
					
						Sec. 1005. Family engagement and responsibility
				fund.
						Sec. 1006. Local Family Engagement Centers Program.
						Sec. 1007. State educational agency
				capacity for family engagement
				activities.
					
					.
			6.State
			 plans
			(a)In
			 generalSection 1111(d) (20 U.S.C. 6311(d)) is amended to read as
			 follows:
				
					(d)Family
				engagementEach State plan shall include a plan for strengthening
				family engagement in education. Each such plan shall, at a minimum,
				include—
						(1)a description of
				the State’s criteria and schedule for review and approval of local educational
				agency engagement policies and practices pursuant to sections 1112(e)(3) and
				1118(i);
						(2)a description of
				the State’s system and process for assessing local educational agency
				implementation of section 1118 responsibilities;
						(3)a description of
				the State’s criteria for identifying local educational agencies that would
				benefit from training and support related to family engagement in
				education;
						(4)a description of
				the State’s statewide system of technical assistance and support for local
				educational agencies and schools on family engagement in education;
						(5)an assurance that
				the State will refer to Statewide Family Engagement Centers those local
				educational agencies that would benefit from training and support related to
				family engagement in education;
						(6)a plan for using
				funds received under section 1005;
						(7)a description of
				the relationship between the State educational agency and Statewide and Local
				Family Engagement Centers, parent training and information centers, and
				community parent resource centers in the State established under sections 671
				and 672 of the Individuals with Disabilities Education Act; and
						(8)a plan for
				establishing a State Family Engagement Coordinating Council or, if a similar
				entity exists, a description of the composition and activities of such similar
				entity.
						.
			(b)Reports
				(1)Annual State
			 reportSection 1111(h)(4) (20 U.S.C. 6311(h)(4)) is
			 amended—
					(A)in subparagraph
			 (F), by striking and after the semicolon;
					(B)in subparagraph
			 (G), by striking the period at the end and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(H)the number of
				schools and the name of each school that would benefit from training and
				support related to family engagement in education, the reason why such school
				was so identified, and the measures taken to address the need for training and
				support; and
							(I)information on the
				State educational agency’s family engagement in education programs and
				activities.
							.
					(2)Technical
			 assistanceSection 1111(j) (20 U.S.C. 6311(j)) is amended by
			 inserting the development and implementation of policies and procedures
			 for family engagement in education, after
			 reliable,.
				7.Local educational
			 agency plans
			(a)In
			 generalSection 1112(b)(1)(P) (20 U.S.C. 6312(b)(1)(P)) is
			 amended to read as follows:
				
					(P)a description of
				the strategy the local educational agency will use to implement and assess
				family engagement in education under section
				1118;
					.
			(b)Engagement in
			 developing plansSection 1112(b)(1) (20 U.S.C. 6312(b)(1)) is
			 amended—
				(1)by redesignating
			 subparagraph (Q) as subparagraph (S);
				(2)in subparagraph
			 (P), by striking and after the semicolon; and
				(3)by inserting after
			 subparagraph (P) the following:
					
						(Q)a description of
				how the local educational agency will engage families in the development,
				implementation, and assessment of local educational agency plans;
						(R)a description of
				how the local education agency will improve teacher and principal knowledge and
				skills in effectively engaging parents in their children’s education;
				and
						.
				8.Family engagement
			 in education policy
			(a)Local
			 educational agency development of policies and practicesSection
			 1118 (20 U.S.C. 6318) is amended—
				(1)by redesignating
			 subsections (a) through (h) as subsections (b) through (i), respectively;
			 and
				(2)by inserting
			 before subsection (b), as redesignated by paragraph (1), the following:
					
						(a)In
				generalEach local educational agency and each school receiving
				funds under this part shall develop policies and practices for family
				engagement in education that meet the following principles and standards for
				family-school partnerships:
							(1)Welcome all
				families to be active participants in the life of the school, so that they feel
				valued, connected to each other and to school staff and to what students are
				learning in class.
							(2)Communicate
				effectively by ensuring regular two-way, meaningful communication between
				family members and local educational agency and school staff in a manner,
				language, and with technology that family members can understand and
				access.
							(3)Support student
				success by fostering continuous collaboration between family members and local
				educational agency and school staff to support student learning and healthy
				development at school and at home.
							(4)Speak up for every
				child and empower family members to be advocates for all students within the
				school.
							(5)Ensure that family
				members, local educational agencies, and school staff are equal partners in
				family engagement in education decisionmaking.
							(6)Collaborate with
				community organizations and groups to turn the school into a hub of community
				life.
							(7)Create a continuum
				of family engagement in education in student learning and development from
				birth to young adulthood.
							(8)Train and support
				superintendents, principals, and teachers to fully engage families in the
				education of their
				children.
							.
				(b)Written
			 policySection 1118(b)(2), as redesignated by subsection (a), is
			 amended—
				(1)in subparagraph
			 (C), by striking (e) and inserting (f);
				(2)in subparagraph
			 (E), by striking and after the semicolon;
				(3)in subparagraph
			 (F), by striking the period at the end and inserting a semicolon; and
				(4)by adding at the
			 end the following:
					
						(G)participate in
				evaluations of the effectiveness of family engagement in education strategies
				and policies; and
						(H)participate in
				developing recommendations for creating a positive school climate and safe and
				healthy
				schools.
						.
				(c)ReservationSection
			 1118(b)(3)(A), as redesignated by subsection (a), is amended to read as
			 follows:
				
					(A)In
				generalEach local educational agency shall reserve not less than
				2 percent of its allocation under subpart 2 to carry out this
				section.
					.
			(d)Reserved
			 fundsSection 1118(b)(3), as redesignated by subsection (a), is
			 amended—
				(1)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
			 and
				(2)by inserting after
			 subparagraph (A) the following:
					
						(B)Use of
				fundsFunds reserved under subparagraph (A) may be used for
				purposes including the following:
							(i)Increasing
				capacity through establishment of a dedicated office or dedicated personnel
				within the local educational agency or at the school level for family
				engagement in education.
							(ii)Supporting
				schools and nonprofit organizations in providing professional development on
				family engagement in education for school staff, parent leadership training,
				family literacy and numeracy programs, home visitation programs, family
				volunteerism programs, and other innovative programs that meaningfully engage
				families.
							(iii)Developing and
				implementing local educational agency family engagement in education
				data-collection systems and indicators.
							(iv)Assessing and
				providing recommendations on school family engagement in education policies,
				practices, and use of funds.
							(v)Providing
				technical assistance and training to schools on the implementation and
				assessment of family engagement in education policies and practices.
							(vi)Providing
				additional support to schools that have been identified for improvement under
				section 1116(b) to assist in their implementation of family engagement in
				education, including the hiring and maintenance of family engagement
				coordinators.
							(vii)Partnering with
				Local Family Engagement Centers or community-based organizations to identify
				community resources, services, and supports to remove economic obstacles to
				family engagement in education by meeting families’ needs.
							(viii)Supporting
				schools and eligible entities in the development of early childhood programs
				that promote family engagement in education and school readiness.
							(ix)Establishing and
				supporting an advisory group comprised of families, educators, and nonprofit
				organizations to develop recommendations to strengthen family engagement in
				education from birth to young adulthood.
							(x)Assisting schools
				in the development, implementation, and assessment of family engagement in
				education plans.
							(xi)Monitoring and
				evaluating the family engagement in education policies and practices funded
				under this section.
							(xii)Partnering with
				Local Family Engagement Centers or Statewide Family Engagement Centers to
				assist the local educational agency and participating schools in the
				implementation of this section.
							(xiii)Supporting
				other activities approved in the local education agency’s plan for improving
				family
				engagement.
							.
				(e)School parental
			 involvement policySection 1118(c)(1), as redesignated by
			 subsection (a), is amended in the first sentence by striking (c) through
			 (f) and inserting (d) through (g).
			(f)Shared
			 responsibility for high student academic achievementSection
			 1118(e), as redesignated by subsection (a), is amended—
				(1)in the matter
			 preceding paragraph (1), by striking subsection (b) and
			 inserting subsection (c); and
				(2)by striking
			 paragraph (1) and inserting the following:
					
						(1)describe the
				school’s responsibility to—
							(A)provide
				high-quality curriculum and instruction in a supportive and effective learning
				environment that enables the children served under this part to meet the
				State’s student academic achievement standards, and the ways in which each
				parent will support their children’s learning, such as—
								(i)monitoring
				attendance and homework completion;
								(ii)volunteering in
				their child’s classroom or school; and
								(iii)participating,
				as appropriate, in decisions relating to the education of their children and
				positive use of extracurricular time; and
								(B)engage family
				members in the development of recommendations for student attendance,
				expectations, behavior, and school safety, including the development of
				reasonable disciplinary policies and behavioral interventions, such as the
				implementation of school-wide positive behavior interventions and supports and
				the phase-out of out-of-school suspension and expulsion;
				and
							.
				9.Prevention and
			 intervention programs for children and youth who are neglected, delinquent, or
			 at risk
			(a)State plan and
			 state agency applicationsSection 1414 (20 U.S.C. 6434) is
			 amended—
				(1)in subsection
			 (a)(1)—
					(A)in subparagraph
			 (B), by striking and after the semicolon;
					(B)by redesignating
			 subparagraph (C) as subparagraph (D); and
					(C)by inserting after
			 subparagraph (B) the following:
						
							(C)that contains an
				assurance that each child or youth serviced by the programs funded under this
				subpart will have a transition plan developed in partnership with families and
				aftercare providers that will place the child or youth on a path to career and
				college readiness; and
							;
				and
					(2)in subsection
			 (c)—
					(A)by redesignating
			 paragraphs (15) through (19) as paragraphs (17) through (21), respectively;
			 and
					(B)by inserting after
			 paragraph (14) the following:
						
							(15)describes how the
				State agency will implement family engagement in education policies and
				practices that align with section 1118;
							(16)includes an
				assurance that the State agency will establish, for each child or youth served
				under this subpart, an educational services and transition plan that is
				developed in consultation with the child or youth, family members of the child
				or youth, and the local educational agency or alternative education program
				that will receive the child or youth following their period of service under
				this
				subpart;
							.
					(b)Local
			 educational agency applicationsSection 1423 (20 U.S.C. 6453) is
			 amended—
				(1)by redesignating
			 paragraphs (9) through (13) as paragraphs (11) through (15), respectively;
			 and
				(2)by inserting after
			 paragraph (8) the following:
					
						(9)a description of
				how schools will implement family engagement in education policies and
				practices that align with the provisions of section 1118;
						(10)an assurance that
				the local educational agency will establish for each child or youth served
				under this subpart an educational services plan that is developed in
				consultation with the child or youth, family members of the child or youth, and
				the local educational agency or alternative education program receiving the
				child or youth following their period of service under this
				subpart;
						.
				(c)Program
			 requirements for correctional facilities receiving funds under this
			 sectionSection 1425 (20
			 U.S.C. 6455) is amended—
				(1)in paragraph (10),
			 by striking and after the semicolon;
				(2)by striking the
			 period at the end of paragraph (11) and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(12)prepare an
				educational services and transition plan for each child or youth served by the
				program operated under this subpart, in partnership with families and aftercare
				providers, consistent with section 1414(a)(1)(C); and
						(13)establish for
				each child or youth residing in the facility and serviced by this subpart an
				educational services and transition plan that is developed in consultation with
				the child or youth, family members of the child or youth, and the local
				educational agency or alternative education program receiving the child or
				youth following their period of service under this
				subpart.
						.
				10.High-quality
			 teachers and principals
			(a)State
			 application contentsSection 2112(b) (20 U.S.C. 6612(b)) is
			 amended by adding at the end the following:
				
					(13)A description of
				how the State educational agency will improve teacher and principal knowledge
				and skill in effectively engaging families in their children’s
				education.
					.
			(b)State
			 activitiesSection 2113(c) (20 U.S.C. 6613(c)) is amended—
				(1)by redesignating
			 paragraphs (12) through (18) as paragraphs (13) through (19), respectively;
			 and
				(2)by inserting after
			 paragraph (11) the following:
					
						(12)Training of
				teachers and principals on how to effectively engage families in their
				children's
				education.
						.
				11.Family
			 engagement in education programsSubpart 16 of part D of title V (20 U.S.C.
			 7273 et seq.) is amended to read as follows:
			
				16Family Engagement
				in Education Programs
					5561.PurposesThe purposes of this subpart are the
				following:
						(1)To provide financial support to nonprofit
				organizations to build the capacity of and provide technical assistance and
				training to State and local educational agencies in the implementation and
				enhancement of systemic and effective family engagement policies, programs, and
				activities that lead to improvements in student development and academic
				achievement.
						(2)To assist State educational agencies, local
				educational agencies, and community-based organizations in strengthening
				partnerships among parents (including parents of children under the age of 6),
				teachers, principals, administrators, and other school personnel in meeting the
				educational needs of children.
						(3)To support State educational agencies and
				local educational agencies in developing and strengthening the relationship
				between parents and their children’s school in order to further the
				developmental progress of children.
						(4)To coordinate activities funded under this
				subpart with family engagement in education initiatives funded under section
				1118 and other provisions of this Act.
						(5)To assist the Secretary, State educational
				agencies, and local educational agencies in the coordination and integration of
				Federal, State, and local services and programs to engage families in
				education.
						5562.Grants
				authorized
						(a)Statewide family
				engagement centersThe Secretary is authorized to award grants
				for each fiscal year to statewide nonprofit organizations (and consortia of
				such organizations and State educational agencies), to establish Statewide
				Family Engagement Centers that provide comprehensive training, technical
				assistance, and capacity building to State educational agencies, local
				educational agencies, schools identified by State educational agencies and
				local educational agencies, organizations that support family-school
				partnerships (such as parent-teacher associations and Parents as Teachers
				organizations), and other organizations that carry out parent education and
				family engagement in education programs.
						(b)Geographic
				distributionIn awarding grants under this section, the Secretary
				shall, to the extent practicable, ensure that a grant is—
							(1)awarded for a
				Statewide Family Engagement Center in each State and outlying area; and
							(2)in an amount of
				not less than $500,000.
							5563.Applications
						(a)SubmissionsEach
				statewide nonprofit organization, or a consortium of such an organization and a
				State educational agency, that desires a grant under this section shall submit
				an application to the Secretary at such time, in such manner, and accompanied
				by such information as the Secretary may require.
						(b)ContentsEach
				application submitted under paragraph (1) shall include, at a minimum, the
				following:
							(1)A description of
				the applicant’s approach to family engagement in education, including the use
				of strength-based strategies.
							(2)A description of
				the applicant’s plan for building a statewide infrastructure for family
				engagement in education, that includes—
								(A)management
				capacity and governance;
								(B)statewide
				leadership;
								(C)systemic services
				for family engagement in education;
								(D)capacity building
				for State educational agencies, local educational agencies, and schools;
								(E)alignment with
				title I; and
								(F)learning and
				improvement.
								(3)A description of
				the applicant’s experience in providing training, information, and support to
				State educational agencies, local educational agencies, schools, and nonprofit
				organizations on family engagement in education polices and practices that are
				effective for low-income parents and families, English language learners,
				minorities, parents of students with disabilities, parents of homeless
				students, foster parents and students, and parents of migrant students.
							(4)An assurance that
				the applicant will—
								(A)be—
									(i)governed by a
				board of directors, the membership of which includes parents of school-aged
				children; or
									(ii)an organization
				or consortium that represents the interests of parents;
									(B)establish a
				special advisory committee, the membership of which includes—
									(i)parents of
				children from birth through young adulthood, who shall constitute a majority of
				the members of the special advisory committee;
									(ii)representatives
				of the State parent teacher association;
									(iii)representatives
				of education professionals with expertise in improving services for
				disadvantaged children;
									(iv)representatives
				of local elementary schools and secondary schools, including students,
				disadvantaged youth, and representatives from local youth organizations;
				and
									(v)representatives of
				State educational agencies and local educational agencies;
									(C)use not less than
				65 percent of the funds received under this subpart in each fiscal year to
				serve local educational agencies, schools, and community-based organizations
				that serve high concentrations of low-income families and disadvantaged
				children and youth, including English language learners, minorities, parents of
				students with disabilities, parents of homeless students, foster parents and
				students, and parents of migrant students;
								(D)operate a center
				of sufficient size, scope, and quality to ensure that the center is adequate to
				serve the State educational agencies, local educational agencies, and
				community-based organizations;
								(E)serve urban,
				suburban, and rural local educational agencies and schools;
								(F)work with—
									(i)State educational
				agencies and local educational agencies and schools;
									(ii)other Statewide
				Family Engagement Centers assisted under this section;
									(iii)Local Family
				Engagement Centers assisted under section 1006;
									(iv)parent training
				and information centers and community parent resource centers assisted under
				sections 671 and 672 of the Individuals with Disabilities Education Act;
									(v)clearinghouses;
				and
									(vi)other
				organizations and agencies;
									(G)use not less than
				30 percent of the funds received under this section in each fiscal year to
				establish or expand technical assistance for evidence-based early childhood
				parent education programs;
								(H)provide assistance
				to State educational agencies and local educational agencies and
				community-based organizations that support family members in areas such as
				assistance in understanding State and local standards and measures of student
				and school academic achievement and strategies for supporting school academic
				achievement; and
								(I)work with State
				educational agencies, local educational agencies, and schools to determine
				parental needs and the best means for delivery of services to address such
				needs.
								5564.Uses of
				funds
						(a)In
				generalGrantees shall use grant funds received under this
				section to provide training, technical assistance, and capacity building to
				State educational agencies, local educational agencies, and organizations that
				support family-school partnerships, to enable those agencies and
				organizations—
							(1)to assist parents
				in participating effectively in their children’s education and to help their
				children meet State and local standards, such as assisting parents—
								(A)to engage in
				activities that will improve student academic achievement, including
				understanding how they can support learning in the classroom with activities at
				home and in afterschool and extracurricular programs;
								(B)to communicate
				effectively with their children, teachers, principals, counselors,
				administrators, and other school personnel;
								(C)to become active
				participants in the development, implementation, and review of school-parent
				compacts, family engagement in education policies, and school planning and
				improvement;
								(D)to participate in
				the design and provision of assistance to students who are not making adequate
				academic progress;
								(E)to participate in
				State and local decisionmaking;
								(F)to train other
				parents; and
								(G)to help the
				parents learn and use technology applied in their children's education;
								(2)to develop and
				implement, in partnership with the State educational agency, a statewide family
				engagement in education policy and systemic initiatives that will provide for a
				continuum of services to remove barriers for family engagement in education and
				support school reform efforts; and
							(3)to develop,
				implement, and assess family engagement in education policies and plans under
				sections 1112 and 1118.
							(b)Administrative
				provisions
							(1)Matching funds
				for grant renewalFor each fiscal year after the first fiscal
				year for which an organization or consortium receives assistance under this
				section, the organization or consortium shall demonstrate in the application
				that a portion of the services provided by the organization or consortium is
				supported through non-Federal contributions, which may be in cash or
				in-kind.
							(2)Submission of
				informationEach organization or consortium receiving assistance
				under this section shall submit to the Secretary, on an annual basis,
				information on the activities it has carried out using grant funds received
				under this section, including reporting on metrics developed under
				section 5566.
							(c)Technical
				assistanceThe Secretary shall reserve not more than 5 percent of
				the funds appropriated to carry out this subpart to provide technical
				assistance, by grant or contract, for the establishment, development, and
				coordination of Statewide Family Engagement Centers, including their
				establishment of statewide infrastructures for family engagement in
				education.
						(d)Rule of
				constructionNothing in this section shall be construed to
				prohibit a Statewide Family Engagement Center from—
							(1)having its
				employees or agents meet with a parent at a site that is not on school grounds;
				or
							(2)working with
				another agency that serves children.
							(e)Parental
				rightsNotwithstanding any other provision of this
				section—
							(1)no person
				(including a parent who educates a child at home, a public school parent, or a
				private school parent) shall be required to participate in any program of
				parent education or developmental screening under this section; and
							(2)no program or
				center assisted under this section shall take any action that infringes in any
				manner on the right of a parent to direct the education of their
				children.
							5565.Family
				engagement in Indian schoolsThe Secretary of the Interior, in
				consultation with the Secretary of Education, shall establish, or enter into
				contracts and cooperative agreements with local Indian nonprofit parent
				organizations to establish and operate, Local Family Engagement Centers and
				shall establish a national Indian Family Engagement Coordinating Council
				modeled on the State Family Engagement Coordinating Council as described in
				section 1007.
					5566.Metrics for
				family engagement in education
						(a)Development of
				metrics for family engagementNot later than 1 year after the
				date of enactment of the Family Engagement in Education Act of 2011, the
				Director of the Institute of Education Sciences, after consultation with the
				advisory committee established under subsection (b), shall develop recommended
				metrics on family engagement in education for State educational agencies and
				local educational agencies that receive funds under section 1118 and provide
				recommendations on the integration of metrics into State accountability and
				longitudinal data systems.
						(b)Advisory
				committeeThe Secretary shall appoint an advisory committee,
				including researchers and representatives from national nonprofit organizations
				with expertise in family engagement in education, to make data-driven
				recommendations regarding metrics required under subsection (a).
						(c)Research for
				effective family engagement in educationThe Secretary shall
				reserve not more than 5 percent of funds appropriated to carry out this subpart
				to conduct research on effective family engagement in education, including
				through awarding grants and entering into contracts with eligible entities.
				Such research may include—
							(1)exploratory
				research to discover the underlying processes or components of family
				engagement programs that are associated with improved education outcomes for
				students;
							(2)research
				to—
								(A)develop culturally
				sensitive strategies or programs for improving family engagement in education;
				and
								(B)rigorously
				evaluate the impact of such strategies or programs on students’ education
				outcomes; and
								(3)research
				to—
								(A)develop
				professional development programs intended to enable school personnel to
				support parental involvement in education; and
								(B)rigorously
				evaluate the impact of such programs on students’ education
				outcomes.
								.
		12.DefinitionsSection 9101 (20 U.S.C. 7801) is
			 amended—
			(1)by striking
			 paragraph (32);
			(2)by redesignating
			 paragraphs (20) through (31) as paragraphs (21) through (32),
			 respectively;
			(3)by inserting after
			 paragraph (19) the following:
				
					(20)Family
				engagement in educationThe term family engagement in
				education means a shared responsibility—
						(A)of families and
				schools for student success, in which schools and community-based organizations
				are committed to reaching out to engage families in meaningful ways and
				families are committed to actively supporting their children’s learning and
				development; and
						(B)that is continuous
				from birth through young adulthood and reinforces learning that takes place in
				the home, school, and community.
						;
				and
			(4)by adding at the
			 end the following:
				
					(44)Tribally
				controlled schoolsThe term tribally controlled
				schools means schools administered by Indian tribes or their delegates
				pursuant to the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450 et
				seq.).
					.
			13.Conforming
			 amendmentsThe Act (20 U.S.C.
			 6301 et seq.) is amended by striking—
			(1)parental
			 involvement and parent involvement each place the terms
			 appear and inserting family engagement;
			(2)involvement
			 of parents each place the term appears and inserting engagement
			 of families;
			(3)parental
			 information and resource center each place the term appears and
			 inserting Statewide Family Engagement Center;
			(4)parental
			 information and resource centers each place the term appears and
			 inserting Statewide Family Engagement Centers; and
			(5)involve
			 parents each place the term appears and inserting engage
			 families.
			14.Government
			 Accountability Office study and report
			(a)Study
				(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study, and make findings and recommendations relating to compliance
			 with, and use of funds made available for, section 1118 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6318), including matters specified
			 in paragraph (2).
				(2)InclusionsThe
			 study shall include a review and analysis of—
					(A)the use of funds
			 reserved by local educational agencies for family engagement under such section
			 1118;
					(B)the innovative,
			 effective, replicable, or model family engagement in education policies,
			 practices, and uses of funds of State educational agencies and local
			 educational agencies determined by the Secretary of Education to be in
			 alignment with section 1118;
					(C)any barriers to
			 State educational agencies and local educational agencies in implementing
			 section 1118;
					(D)any barriers to
			 Indian tribes and organizations, Native Hawaiian organizations, and Alaska
			 Native organizations in developing, implementing, and assessing family
			 engagement in education policies and practices; and
					(E)the use of data
			 collection and reporting and outcome and assessment systems of State
			 educational agencies and local educational agencies to determine the extent to
			 which family engagement in education is implemented as described in section
			 1118.
					(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Comptroller
			 General of the United States shall prepare and submit to the Committee on
			 Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Education and the Workforce of the House of Representatives a report containing
			 the findings and recommendations resulting from the study conducted under this
			 section.
			15.Federal
			 coordination of family engagement in education programming
			(a)StaffingNot
			 later than 6 months after the date of enactment of this Act, there shall be
			 established in the Department of Education dedicated staff, including a
			 Director, for family and community engagement.
			(b)DutiesThe
			 duties of the Director shall include the following:
				(1)Articulating a
			 national vision of family engagement in education.
				(2)Coordinating and
			 integrating activities related to family engagement strategies, services, and
			 programs within the Department and across Federal agencies.
				(3)Providing guidance
			 to Department offices and units on the administration of family engagement in
			 education programs, community school programs, and other related initiatives,
			 such as Promise Neighborhoods.
				(4)Ensuring
			 consistency in family engagement in education policies and programs within the
			 Department.
				(5)Ensuring
			 consistency in family engagement in education policies and programs with family
			 engagement policies and practices of the programs and activities of other
			 Federal agencies.
				(6)Administering the
			 Statewide Family Engagement Centers under section 5562 of the Elementary and
			 Secondary Education Act of 1965 and the Full Service Community Schools
			 program.
				(7)Developing, in
			 consultation with the public through an invitation for public comment in the
			 Federal Register, a plan for innovation, research, and evaluation of family
			 engagement in education, including impact, implementation, and replication
			 studies.
				(8)Conducting, by
			 arrangement with the Department's Institute of Education Sciences, by contract,
			 or by competition, innovation, research and evaluation on family engagement in
			 education consistent with the requirement of section 5566(c) of the Elementary
			 and Secondary Education Act of 1965.
				(9)Disseminating
			 effective and innovative practices on family engagement to State educational
			 agencies, Statewide Family Engagement Centers and Local Family Engagement
			 Centers, parent training and information centers and community parent resource
			 centers assisted under sections 671 and 672 of the Individuals with
			 Disabilities Education Act, administrators of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), and others.
				(10)Coordinating
			 innovation, research, training, and technical assistance activities among
			 Statewide Family Engagement Centers, Local Family Engagement Centers, and
			 regional educational laboratories.
				(11)Identifying
			 opportunities for family engagement in education collaboration and resource
			 sharing among State educational agencies, local educational agencies, and
			 organizations that support family-school partnerships.
				(12)Preparing a
			 biennial report to Congress on family engagement in education, including a
			 summary of activities, performance, and outcomes under sections 1006, 1008,
			 1112, 1118, and 5562 of the Elementary and Secondary Education Act of
			 1965.
				(13)Publishing State
			 educational agency family engagement in education plans and reports prepared as
			 required by section 1111 of the Elementary and Secondary Education Act of 1965
			 on the website of the Department.
				(14)Carrying out such
			 other duties as may be designated by the Secretary.
				(c)Federal
			 department and agency cooperationEach department or agency of
			 the Federal Government providing programs related to family and community
			 engagement in education shall—
				(1)cooperate with the
			 efforts of the Director described in subsection (a);
				(2)provide such
			 assistance, statistics, studies, reports, information, and advice as the
			 Director may request, to the extent permitted by law;
				(3)adjust department
			 or agency staff job descriptions to support collaboration and implementation of
			 the vision and strategy; and
				(4)assign department
			 or agency liaisons to the office to oversee and implement interagency
			 coordination.
				
